 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeerless Publications,Inc.,Employer-PetitonerandNewspaper Guild of Greater Philadelphia,Local 10,American Newspaper Guild,AFL-CIO. Case 4-UC-36May 28, 1971DECISION ON REVIEW AND ORDERCLARIFYING CERTIFICATIONBY CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSOn September 8, 1970, the Regional Director forRegion 4 issued a Decision and Order in the above-entitled proceeding, in which he dismissed the petitionon the ground that it raised an issue of contract inter-pretation rather than of clarification of the certifiedbargaining unit. On November 17, 1970, the NationalLabor Relations Board, by telegraphic order, grantedthe Employer's request for review of the RegionalDirector's Decision and Order and directed that a hear-ing be held. Pursuant to this order, a hearing was heldon December 9, 1970, before Hearing Officer Milton S.Maclasky. On January 8, 1971, the Regional Directortransferred the case to the National Labor RelationsBoard for decision. Thereafter, the Union filed a briefin support of its motion to dismiss the petition, and theEmployer filed a brief in support of its request for unitclarification.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin conncetion with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed. Upon theentire record in this case, the Board finds:The Employer is a Pennsylvania corporation locatedin Pottstown, Pennsylvania, where it is engaged in thepublication of a daily newspaper, the Pottstown Mer-cury. The Employer filed the peititon herein, requestingthat the certified bargaining unit be clarified by specifi-cally excluding two named individuals, Arthur C.Jaynes and Louise Ouilette, on the ground that they areindependent contractors rather than employees of theEmployer. The Union has moved to dismiss the peti-tion on the grounds that the issue involved is one ofcontract interpretation rather than of clarification ofthe certified bargaining unit, and that the matter hasalready been disposed of in an arbitration proceeding inwhich it was found that Jaynes and Ouilette were em-ployees of the Employer.On August 15, 1966, the Board certified the Unionas the exclusive representative for two separate units ofemployees of the Employer, one unit consisting of em-ployees in the editorial department and the other of190 NLRB No. 130employees in the advertising department. The partiessubsequently executed a collective-bargaining agree-ment combining the two units; a supplemental agree-ment, executed in July 1967, added the circulation,maintenance, and telephone operator departments tothe combined unit. The initial contract also expresslyexcluded,inter alia,commission advertising salesmen,defined in a letter agreement executed by the parties aspersons who produced three named publications.' Arti-cle 1, section 1.2, of the contract read:The Publisher will not enter into any agreementinconsistent with the provisions of this contractwith any individual employee or group of em-ployees covered by this Agreement affecting theconditions or terms of employment of said em-ployee, or group of employees.These provisions, including the definition of "com-mission advertising salesmen,"were retained un-changed in the parties' next contract, executed in 1968,and in their current contract, executed on September15, 1970, after the filing of the petition herein.2Arthur C. Jaynes operates a newspaper advertisingbusiness under the style of JADCO and sells specialpages for the Pottstown Mercury and several Massa-chusetts newspapers. In October 1969, he entered intoa contract with the Employer, in which he agreed toproduce a feature called the "Weekly Business Review"under a name and style copyrighted by him, and tofurnish one page per week for 52 weeks.Jaynes has an office in Massachusetts, where he haslived all his life.His editorial, pictorial, and layoutwork on the feature for the Mercury is done almostentirely in his office; he has gone to the Mercury's officeonly a few times, to search for a type of illsutrationwhich he did not have, and has spent a total of about2 hours there. On the other hand, the sales work is donein Pottstown; in all, Jaynes spends about two-thirds ofhis time in Massachusetts. He comes to Pottstownwhen his schedule elsewhere permits; the exact timewhen he sees a particular advertiser is determined bythe advertiser. In soliciting advertisements, he hasmade use of a list of persons compiled by the advertis-ing department of the Pottstown Mercury, as well asthe telephone directory and other sources. About 20percent of the persons he solicits are also solicited byemployees in the Mercury's advertising department,but the Employer has never instructed him to call ona particular person. Jaynes buys the space for his fea-ture at a rate set by the Employer, but he sets the rateat which he sells the space to advertisers. In preparingthis feature, Jaynes, or someone associated with his'The threepublicationswere "Pottstown on Parade," "Petticoat Chat-ter," and the "Church Directory Advertisements" It appearsthat only"Pottstownon Parade"is still beingpublished in the Pottstown Mercury.'The current contractisnotdue to expire until September 15, 1972 PEERLESS.PUBLICATIONS, INC659operations,takes the pictures,writes the storeis, sellsand writes the advertising,and prepares the page in alayout form ready for the composing room.He pays forhis own illustration service and his own writing kit, aswell as for the form he uses for his advertising contract.Occasionally,he has hired private photographers totake pictures for him.The publisher has the right toaccept or reject, but not to edit,any advertising submit-ted by Jaynes.The Employer pays Jaynes 50 percent of the reve-nues collected from the sale of these advertisements,with 25 percent being paid when he turns in the adver-tisements and the remaining 25 percent when the billsare collected.The Employer normally collects the tills,but Jaynes seeks payment from delinquent accounts.Taxes and social security are not withheld from pay-ments to Jaynes,and he does not receive the benefitsenjoyed by conceded employees of the Employer.Jaynes is free to,and does,perform similar work forother publications;receipts from his work for the Potts-town Mercury account for about one-third of his totalincome.He pays and trains persons working for him,and has the right to hire and fire them.Louise Ouilette,the other individual involved in this proceeding, soldadvertising for Jaynes for 2 months;Jaynes wrote theadvertisements after Ouilette had made the sales, andhe paid her 10 percent of the amount of total sales.Shortly after Jaynes and Ouilette began solicitingadvertisements for the Business Review feature, theUnion,in bargaining with the Employer,contendedthat Jaynes and Ouilette were employees of the adver-tising department and that the Employer was violatingits contract with the Union by not applying the termsof the contract to them "as well as to any other personssoliciting advertising for the publisher's `Weekly Busi-nessReview' section." The Employer replied thatJaynes and Ouilette were independent contractors andwere not covered by the contract.The Union demanded abritration of this dispute, andon July 14,1970, a hearing was held before an arbitra-tor. The Employer took the position that the arbitratorwas without jurisdiction to hear this dispute because,inter alia,Jaynes and Ouilette were independent con-tractors not covered by the contract or the Board cer-tification,and the issue was a representation matterinvolving the scope of the certified unit and was withinthe exclusive jurisdiction of the Board.When the arbi-trator rejected these contentions and announced that hewould proceed to hear testimony on the merits of thedispute,the Employer refused to participate further inthe hearing,but it later submitted a letter in lieu of aformal brief in which it reiterated its contention thatJaynes and Ouilette were independent contractors.Jaynes and Ouilette did not appear,and were not repre-sented,at the arbitration hearing.On August 21, theEmployer filed the petition herein.On August 29, thearbitrator rendered his award, finding that Jaynes andOuilette were employees of the Employer's advertisingdepartment and that all terms of the collective-bargain-ing agreement should be applied to them.The Union contends that the Board should dismissthe petition filed herein without determining the statusof the two individuals in question on the grounds that(1) the petition is an attempt to have the Board inter-pret,if not invalidate,the agreement made by the par-ties with respect to the scope of the bargaining unit, and(2) the matter has already been disposed of in an arbi-tration proceeding.We find no merit in these conten-tions,and therefore deny the Union'smotion to dis-miss.As to the first contention,it is well settled that theBoard has the authority to clarify bargaining unitswhich have never been certified and which were estab-lished solely by agreement of the parties.Brotherhoodof Locomotive Firemen and Enginemen,145NLRB1521, 1523-24. In our view,the factors justifyingclarification in such a case are equally applicable where,after the Board has certified a bargaining representativefor a particular unit, that representative and the em-ployer agree to modify the unit,and there is no conten-tion or basis for finding that the contractual unit, asdistinguished from the inclusion of the disputed in-dividuals therein,is repugnant to the policies of theAct.' If, on the other hand,the parties have includedin the unit individuals whose inclusion is contrary tothe statute,it is appropriate for the Board to clarify theunit to exclude the improperly included individuals.4The Union argues that,even if Jaynes and Ouiletteare independent contractors,the question in dispute iswhether, under the contract between the parties, theEmployer had the right to use independent contractorsin positions not expressly excluded from the coverageof the contract. However,in order to clarify the bar-gaining unit,we need only determine whether these twoindividuals are in fact employees of the Employer, aquestion clearly within our province to decide.If theyare not employees within the meaning of Section 2(3)of the Act,such status cannot be conferred upon themby private agreement of the parties.We are not calledupon to decide whether the contract prohibits the useof independent contractors in producing the "WeeklyBusiness Review" or whether the Employer has vi-olated such a prohibition,and our decision herein doesnot preclude the Union from raising this issue in anappropriate forum.'Cf NewDeal Cab Co,159 NLRB 1838 (contractual units based onrace)'See, e g,Libbey-Owned-FordGlass Co.,169 NLRB 126,127, fn 14 andaccompanying text, and 129(the Board was unanimous on this holding),BriggsMfgCo.,101 NLRB74, 76, fn 4 660DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Union contends that, in any event, the Boardshould not resolve this dispute because the issue hasalready been decided by an arbitrator. While the Board,under appropriate circumstances, has honored arbitra-tion awards in representation proceedings,' we are ofthe opinion that it would not effectuate the policies ofthe Act to do so in this case. The arbitrator, whilefinding that "the indicia of actual control by the Pub-lisher over the manner in which commission advertis-ing solicitors perform their work is [sic] not manifest orobvious," concluded that Jaynes and Ouilette were em-ployees within the meaning of the contract, since theparties had specifically defined the excluded "commis-sion advertising salesmen" and had not negotiated theexclusion of Jaynes and Ouilette. However, the issue isnot whether the parties intended to include these in-dividuals in the bargaining unit, but whether theirstatus is such that the Act requires their exclusion. Thisquestion cannot be resolved through an interpretationof contractual provisions by either an arbitrator or theBoard. It involves definition of statutory terms andapplication of Board standards used in making unitdeterminations.Under Section 2(3) of the Act, anyindividual having the status of an independent contrac-tor is not an "employee" and cannot be made one orincluded in a unit of "employees" by agreement of theparties.Thus, where, as here, an arbitrator's awardpurports to require treatment of such an individual asan "employee,"it is,contrary to the position of ourdissenting colleague, repugnant to the purposes andpolicies of the Act, and the Board is required to rejectit:6Accordingly, we conclude that the issue herein isone for Board determination.'In determining whether an individual is an inde-pendent contractor rather than an employee, the Boarduses the "right-of-control" test, under which the criti-cal question is whether the person for whom the in-dividual performs services controls not only the resultto be achieved but the manner of achieving it. On thebasis of the facts set forthsupra,it is clear that the onlycontrol the Employer has retained over Jaynes is theright to reject advertising submitted by him. This rightonly enables the Employer to control the resultachieved by Jaynes; the latter retains full control overthe manner of achieving the result. Accordingly, wefind that Jaynes is an independent contractor and mustbe excluded from the bargaining unit. Whether Ouilettewas performing work for Jaynesas hisemployee or asan independent contractor, she clearly was not an em-ployee of the Employer and therefore could not beincluded in the bargaining unit, since there is no evi-dence of a joint or single employer relationship betweenthe Employer and Jaynes as to her. Accordingly, weshall clarify the certification in Case 4-RC-6838 toexclude Jaynes and any individuals performing workfor him either as his employees or as independent con-tractors.IORDERIt is hereby ordered that the certification in Case4-RC-6838 heretoforeissued tothe Newspaper Guildof Greater Philadelphia, Local 10, American Newspa-per Guild, AFL-CIO, be, and it hereby is, clarified byspecifically excluding therefrom Arthur C. Jaynes andany other individuals writing, soliciting, or selling ad-vertisements for the "BusinessReview" feature appear-ing in the Pottstown Mercury, where such individualsare independent contractors or employees of independ-ent contractors.CHAIRMAN MILLER,dissenting:Under the particular facts of this case, I would notrule at this time on the Employer's petition for unitclarification.The real dispute between the parties is whether thecollective agreement applies to the two individuals in-volved. That dispute has been settled by an arbitrationproceeding in which the Employer, at its peril, chosenot to participate. The decision is in no sense repugnantto our Act. Parties may, by agreement, cover personsin a collective agreement who are not, under our stat-ute, "employees," even though the law would notre-quireeither party to cover them or even to bargainabout covering them. The arbitrator here has held thatthese parties did agree to cover the two employees un-der the current agreement, and that leaves no disputeto be resolved,unlesswe choose to let the Employercreate one by not complying with a valid arbitrationaward. I would not do so.'Raley's,Inc,143 NLRB256,Insulation&Specialties, Inc,144 NLRB1540,Goodyear Tire & Rubber Co,147 NLRB 12336CfHotel EmployersAssociationof San Francisco,159 NLRB 143,148-149,MonsantoChemical Co,97 NLRB 517, 520SeeWarm SpringsLumber Co,181NLRB No 90The record indicates that Ouilette quit when the Union filed its griev-ance In view of the possible recurrance of the dispute if Jaynes utilizesanyone to do work similar to that performed by Ouilette, the clarificationherein will be applicable to any such individual